Earl Warren: -- Mr. Forer.
Joseph Forer: Thank you, Your Honor. Because my time is running out, I can just touch lightly on some -- a few of the remaining subjects that we wanted to discuss. One of our points is that the Board's order must be set aside because of the Board's improper reliance on remote and discontinued practice. The Government agrees with us that the Board's findings and order under the Act had to be based upon relevant policies and practices of the petitioner subsequent to the date of the Act. But if you look at the Board's report, you'll find that the Board didn't base itself upon that at all. The report ranges over the entire 33-year history of the petitioner mingling into one big stew, a few shreds of alleged contemporary happenings and a great bulk of remote matters. Most of the report deals with the 1920's and the 1930's which was the period before petitioner disaffiliated in 1940 from the Communist International, which as I said earlier, itself dissolved in 1943. The report shows that these practices, if they ever existed, were discontinued years ago, yet despite change in circumstances, despite the uncontradicted denials of petitioner's witnesses, the Board indulged in a presumption that these practices which had been discontinued, if they ever existed for at least 15 years, were still in effect and so did the court below. Now, the only defense that the Government makes is to say that well, the Board really didn't indulge in the presumption but all you have to do is read the Board's report at the place cited by our brief, read the Court's decision and you will see that it did indulge in that presumption, that presumption itself was legal error requiring the setting aside of the decision below. On the question of sufficiency of the evidence, I want to call to your attention the fact that under this Act, the Board's findings must be supported by the preponderance of the evidence in place of the usual standard of substantial evidence. Much of what I've already said such as the Board's torturing of the standards, the 13 (e) and it's reliance on remote evidence already indicates how lacking in evidentiary support the Board's order is. But perhaps the most vivid illustration appears in the opinion below. There you'll find that the Court of Appeals said that it sustained the ultimate finding on the basis of six factors. This boiled down to the fact that the petitioner says it adheres the Marxist principles that its ultimate goal is a classless, stateless world that it calls itself the Communist Party and that it takes positions on foreign policy similar to those taken by the Soviet Union. That's the basis on which the Court sustained the order. All these facts petitioner stated in its answer to the Attorney General's petition before the Board and petitioner has always proclaimed them. They do not and they cannot prove the petitioner is under Soviet control or operates to advance the terrible objectives described in Section 2 of the Act. I can't dwell on, but I want to call the Court's attention to our motion for leave to adduce additional evidence made in the court below and denied by it. The Act authorizes the reviewing court to return the case to the Board to receive additional evidence on a showing that the evidence is material. We move to reopen for this purpose, showing that after the administrative proceeding was over, three of the Attorney General's principal witnesses, Harvey Matusow, Paul Crouch and Manning Johnson have so exposed themselves as perjurers that the Department of Justice had itself abandoned their youth, recognizing their other unreliability. The denial of that motion compromises the administration and reputation of justice. I think if you will read the motion and the affidavit of the facts on which the motion is based, I think your consciences must and will be shocked. I want to conclude and in summary by saying that the Act and its application here are an unprecedented invasion as Mr. Abt pointed out, a fundamental principle of the Constitution in our very democratic society. This Act was enacted in the excitement of the Korean War. In the name of anti-communism and the familiar but spurious cry of security, it would enforce conformity by suppressing peaceable advocacy and association using the odious technique of governmental defamation, not only of people but of writings and ideas. Inevitably, this police state objective generated police state procedures. The Act and the Board's order coerce self-incrimination. They determine guilt by fire, paid labor writings, they establish arbitrary and irrational standards of proof, the Act creates a biased tribunal that has an interest in the event, it deprives individuals of their livelihood and liberty for innocent association and in this case the reckless use of unreliable witnesses has been condoned. If these breaches of the Constitution can be upheld against the petitioner and its members, they can be and they will be used against other organizations and individuals. The Act has already moved on from the Communist Party, the so-called Communist fund organizations, the so-called Communist-infiltrated labor unions. Having started to outlaw the Communist Party, it can go on with a techniques used by the Board here to destroy, say, the ADA or the NAACP or the fund for the republic. We say and we think the record in this case bears this out that this position of this case will determine whether traditional liberties in this country already severely restricted will survive.
Earl Warren: Mr. Solicitor General.
Simon E. Sobeloff: May it please the Court. The argument -- the arguments which you've just heard seek to cast the question in terms of a violation of a First Amendment but we do not see the case in that light, and we'd like to be understood at the outset to agree, nay, to insist that utterance, however it may diverge from popular opinion or from official opinion and no matter how close or odious, is permitted and protected. And efforts to change people's minds and beliefs are immune from any interference under the protection of the First Amendment of the Constitution and a man is free to preach any doctrine. But in -- in preaching doctrine, the couples there with conspiratorial plans to employ illegal means to subvert and destroy this Government, Congress may deal with it and the First Amendment does not stand in the way. A mention was made here of the President's veto. The President made some very serious criticisms about this bill which was passed over his veto as the Court knows, but he has this very significant sentence which is the only pertinent sentence to this case, the President said, "Insofar as the bill would require a registration of the Communist Party itself, it does not endanger our traditional liberties." In a document that stresses the importance of these liberties, this distinction is clearly recognized. Now, what is the history and background of this statute? We can't consider the thing in a vacuum. Let me review briefly what led to this enactment. What was the world situation in 1950 when Congress enacted this law? For a generation or more, Congress as well as the rest of the world has been observing the activities of a world Communist movement that has its center in Moscow. As early as 1931, almost a quarter of a century ago, William Z. Foster, the present president of this organization boldly told a committee of Congress that more advanced workers in this country look upon the Soviet Union as their country. Congress -- that they held a whole series of coup de tat in Europe. They had seen successively this following up by the Soviet Union through military aggression of some of its neighbors like Latvia, Lithuania, Estonia, parts of Poland and Finland and Congress had also witnessed as that of the whole world that this world Communist movement directed by the Soviet Union had by infiltration, by subversion, by fraud, deceit and the threat of force where force was not necessary. They had taken Czechoslovakia and Hungary, Romania, Albania and for a time Yugoslavia and Bulgaria. And Congress had not failed to note what a single quisling could accomplish in a strategic position and that since strong attempts made by the same methods to dominate Greece and Iran and Italy and France. And in common with the rest of the world, Congress had noted with consternation the steady growth of this international movement and it's taking over in the most populous nation on the earth, China. And they have noticed obvious preparatory moves to take over other parts of Asia. Moreover, Congress had only three months before the passage of this law, who voted funds, to raise an army to send it to Korea to resist aggression of the same -- from the same source, neither Congress nor the President nor the nation thought that these events were of slight significance to our safety. Moreover, there was a certain characteristic that was employed in this world Communist movement and it was emerging into clear view. Evidence of espionage in England arranged through Klaus' books and in Canada through Gouzenko, who like books later confessed, that had become known and while Congress did that then know about Petrov's espionage in Australia or Maclean and Burgess in England. The judgment that Congress expressed in 1950 have since then been confirmed by later revelations and Congress was not unaware what was going on at home. In 1949, the year before the passage of this Act, there had been the conviction of the 10 leading officials of this Communist Party of the U.S.A., the very men who are leading this movement and that conviction had been affirmed only a month before the Act was passed. Now, as a result of these manifestations, Congress had become convinced as all the world had been convinced that there exists a Communist -- a world Communist movement and they have become convinced too of its eventual purpose that it was directed toward other nations and toward this nation in particular because it was regarded as the chief bourgeoise imperialist power. So, summing it all up, I think it is an understatement to say that there was at least primary -- a prima facie evidence. Some would say it was overwhelming evidence that this world movement had a well-organized agent or agents in this country. Congress had also observed with mounting concern that there was not only this Dennis conviction but that the Party had from time to time in its propaganda and its activities faithfully reflected the Soviet Union's position, sometimes reversing itself with startling suddenness always acting, however, in consonance with the Soviet Union ships of policy. Now, Mr. Justice Jackson summarized it in a sentence, he said, "A chain of command from the Kremlin to the American Party is stoutly denied and usually invisible but is it was unmistakably disclosed by the American Communist Party somersaulting in synchronization with ships in the Kremlin foreign policy." Now, I will not take time to recount the details of how when this Soviet Union zigged, they'd zigged along and when the Soviet Union zagged, they zagged too and when the Soviet Union took snuff, they would sneeze. Now, the petitioner admits that there is a world Communist movement but it claims that it's a loose affiliation that its comprised of separate independent parties that there's no time, loyalty or discipline between it and the Soviet Union. It's only a fraternal or philosophic affiliation. It's more like a chess club as you heard here this morning, a group of nature lovers, a sort of a glorified Boy Scout movement. Now, that's not the conception that events require us to have of that Party. Congress did not believe these professions of disaffiliation and there was ample evidence to support the view that that disaffiliation was not sincere, it's a spurious move. The testimony in this case by one of the officers of the petitioner, Mrs. Flynn, was that it was friendly divorce in 1940, a friendly divorce, a sort of a divorce by mutual consent by proclamation. It was something to present to the world and Gouzenko said, "Announcement of the dissolution of the Comintern was, probably, the greatest farce of the Communist in recent years. Only the name was liquidated, with the object of reassuring world opinion in the democratic countries." Actually, the Comintern exists and continuous its work. Now, all this was before the Commission, not only the Royal Commission in Canada but it was before the SACB, and SACB concluded that the evidence preponderates wasn't merely some supporting evidence, it preponderates to establish that the disaffiliation was for the expedient of avoiding registration as a foreign agent and that it did not alter the Party's relationship to the Communist International or the world Communist movement. In other words, would -- business was going on as usual. It was only a friendly divorce. Now, the record also shows that the Party changed its name in 1943, it became no longer the Communist Party, it was known as the Communist Political Association. But in -- that was during the war when they wanted to create a semblance of unity with the American people. As soon as the war was over and Russia's interest seemed to diverge from that of this country, they again reconstituted themselves as the Communist Party of the U.S.A. This very tactic of name changing is that according to the documents of the Communist International thesis treated as an approved method of concealment. Now, Congress whatever else may be said about them, they don't have to be naïve as little red riding hood who wondered about grandma's big ears. They have a perfect right to view the facts and to make their appraisal and to draw their inferences. Now, with this body of knowledge and experience, Congress declared their -- the existence of a danger and the vitality -- the validity of these congressional findings that is the existence of the peril, I respectfully submit, must be accepted by this Court if there's any rational basis for Congress to believe. I submit that it's almost difficult to imagine a rational basis for disbelieving it. Now, coming now to the validity of the law itself, what are the issues that are here? It's important to know that before we start with the consideration of the law. The whole law is not properly an issue here. There's no reason why this Court should go into every possible imaginary case that may or may not arise in the future. When Communist-front organizations are moved against and anyone fancies that its rights have been violated, this Court will be here to protect it -- to protect them, but it is not necessary and now when you're dealing with a Communist Party of the United States to imagine cases that have not yet arisen and that may never arise, we're dealing with this Party. Now, there's no so-called front organization here. There's no record involving any individual here and these hypothetical cases do not call for determination now. So far as the Party is concerned there's only one command in this order, the command is registration and the consequences to the Party are simply that it must label its propaganda, there's no prohibition of their preaching, disseminating their doctrines. They must label their publications and their broadcasts to identify the source and also deductions that people make to their -- I mean contributions that people make to them are not tax deductible. My contributions to the Republican Party are not tax deductible either and the many patriotic people who contribute to the Democratic Party suffer the same fate. So, I don't think it's a great depravation to the Communist Party to say, "We will no longer recognize them as a charitable institution entitled to special treatment." Congress has certainly the right to take that step.
Felix Frankfurter: May ask you, Mr. Solicitor General. What I am to infer that if I correctly understand that one of the disabilities of a member of a party after a judgment of -- such as is entered here and supposed to be affirmed by this Court has been entered, a member of a party who is dismissed from a -- from a defense plan is entitled to get an injunction, temporary injunction against enforcing that dismissal until, what you say, are still serious questions of -- what you say are still questions of law, you didn't say are serious, are still questions of law and determined by this judgment are finally being adjudicated (Voice Overlap) --
Simon E. Sobeloff: Exactly. Exactly so, even have his remedy by injunction. May I say this, I'm authorized by the Attorney General to say this. In the legislative history, you'll find some discussion in the Senate, not when this law was passed but when the 1954 Act, a much more drastic law was passed. That 1954 Act undertakes to amend in some respects the 1950 Act, one of the chief amendments was that it included a new classification, Communist infiltrated organizations. The old law dealt merely with Communist-action and Communist-front organizations. And then incidentally, it revised certain -- under appeal certain sections. And in this Senatorial discussion, there was some intimation that perhaps sanctions became operative at once against people -- against members and it appears has been expressed by some people writing about this thing that, "What does that mean? Does that mean that a person who is not listed with whom the Attorney General may think ought to be listed may wake up to find that he's been violating the law and that he is subject to penalties?" I'm authorized by the Attorney General to say that no such person will be proceeded against except by notice on the hearing. I don't mean that there will be a hearing as to the nature of the Communist Party. There will be a fair hearing as to his relation to the Communist Party and as to his knowledge but the whole thing is really going to be academic. No person can even under the law without any interpretation, emulative interpretation, be proceeded against who, even if he's listed, wishes to disaffiliate. Now, I know we in a democracy have great tolerance for stubborn people, but I think it's carrying stubbornness to a great extreme to say that a man may go on and persist in membership in an organization after it has been adjudicated by this Board created for the purpose of considering the matter and with the affirmance of the Court of Appeals and after this Court has considered the matter. And he can say, "I still don't believe that it's a foreign-dominated organization that has these nefarious purposes that have been attributed to it, I insist on belonging to it." I think that's carrying it too far. This is not mere political association, this is conspiracy to destroy the Government and the whole fallacy of the arguments that you've heard is that they are predicated on a so-called political party character of the Communist Party. It's true it has some of the character -- characteristics of a political party. It has slogans. It has a philosophy. It calls itself a party. All that would be all right no matter what doctrine they preached but they go beyond that. The evidence has established and on judicial review that has been affirmed that this Party is a part and parcel of an international movement dominated by the Soviet Union and that its purpose is by force and violence if necessary to take over this Government.
Felix Frankfurter: You say -- you say this evidence is established. May I ask you whether in Section 3 (a), definition of the Section --
Simon E. Sobeloff: Yes, sir.
Felix Frankfurter: (Inaudible) mean II, Roman II, that it operates primarily to advance the objective --
Simon E. Sobeloff: Yes, sir.
Felix Frankfurter: -- of such world Communist movement objective.
Simon E. Sobeloff: Yes, sir.
Felix Frankfurter: May I ask you this question? Does that mean that the statute entitles the accused party or any of Communist-action organizations to a hearing whether it does believe in accomplishing -- in achieving that objective by force or violence and put that issue of the means by which this world objective is to be accomplished to -- initially to prove or is the right to a hearing foreclosed by legislative predetermination?
Simon E. Sobeloff: All right. I'll answer it this way. In the first place, I know that Your Honor's question pertains to the world Communist movement, not to the character of this petitioner, the world Communist movement. If you'll ask me as to whether Congress may declare that there exists a world Communist movement and its characteristics, I say Congress can and has done so.
Felix Frankfurter: And if -- and if accused, Communist-action organization is barred from saying, "We do not believe in accomplishing that movement by force and violence."
Simon E. Sobeloff: They can say it and they have said it --
Felix Frankfurter: Yes.
Simon E. Sobeloff: -- before the Board --
Felix Frankfurter: I mean --
Simon E. Sobeloff: -- but they are -- they were overborne by other testimony.
Felix Frankfurter: What I want to know, is that an issuable claim or does the -- or does the statute itself conclude legislatively?
Simon E. Sobeloff: This --
Felix Frankfurter: Which is it?
Simon E. Sobeloff: The statute does not conclude their character, their affiliation and the nature of their activity.
Felix Frankfurter: Their belief --
Simon E. Sobeloff: The statute --
Felix Frankfurter: (Inaudible) their belief -- their belief for discipline that this Communist -- that the objective of that movement has to be obtained by force and violence. My answer is on belief enough in advance in accomplishing the objective with force and violence, is that issue a perishable issue to be determined by evidence such as they may have used or had Congress foreclosed that issue by its determination, which is it?
Simon E. Sobeloff: Congress has not foreclosed the issue as to this Party, this petitioner, the Communist Party of the United States. That issue was referred to the Board. That issue was litigated. They put on witnesses who gave testimony as to their version, you heard it summarized in the arguments here. The Government had other testimony and the Board, in a lengthy opinion which reviews all the testimony, comes to the conclusion that that is not their purpose as they say.
Felix Frankfurter: I know it --
Simon E. Sobeloff: It's not chess club.
Felix Frankfurter: I know it was before the Board, what I want to know, could the Board have said the statute has foreclosed that issue and it's not for us to listen --
Simon E. Sobeloff: I think that this --
Felix Frankfurter: -- that the Communist Party doesn't believe in force and violence.
Simon E. Sobeloff: I -- that is not -- I don't think that the statute foreclosed that issue and they did not so interpret it. They -- if that could be argued, it wasn't argued and the Government did not seek to foreclose it. They gave them the opportunity.
Felix Frankfurter: And -- and as you stand there now, thank you for listening, you say that under the statute the belief or disbelief by an accused organization that the Communist -- the act of Communist-action organization, its belief or disbelief that deems -- and that it will be accomplished by force and violence is a -- is a purpose or relevance, an allowable issue under the statute.
Simon E. Sobeloff: I know that there's a difference of opinion in the Court as to how far you can go in respect to belief, but we don't have to be theoretical about this in this case. No possible residue of belief in innocence is left by -- by this testimony.
Felix Frankfurter: That may well be but if I have to construe the statute, I have to know whether there was a legislative prejudgment of that issue even though the Board allowed it to be valid.
Simon E. Sobeloff: I don't think that there's a legislative prejudgment of that issue. I think it was fully presented and fully answered in the findings of the Board and affirmed by the -- by the Court of Appeals.
Stanley Reed: Which section of statute are you speaking to?
Simon E. Sobeloff: Well now, I don't know what Mr. Justice Frankfurter had in mind. Of course I want to draw a distinction between a congressional finding as to the nature of the world Communist movement and a congressional finding as to this petitioner. Congress has made a finding of fact as to the nature of the world Communist movement, that's I think in Section 2 of the Act of 1950, this Act. But even that finding, though I fully believe that Congress was within its right to characterize the world Communist movement, even that finding was amply supported because there are two sides of the coin in the course of proving the relationship of the Communist Party of America to the world Communist movement, the nature of the world Communist movement itself was also fully established. Now, registration is all that's before the Court --
Stanley Reed: Is -- is Section 3 --
Simon E. Sobeloff: Section 3 is the one that I think --
Stanley Reed: -- of the Communist Control Act, do you have that in mind?
Simon E. Sobeloff: On page 229 of the petitioner's brief.
Stanley Reed: (Voice Overlap) page 268.
Simon E. Sobeloff: Oh, in our brief?
Stanley Reed: No, it's the brief of the --
Simon E. Sobeloff: Of the -- of the --
Stanley Reed: -- petitioner.
Simon E. Sobeloff: -- petitioner, yes, sir. 268?
Stanley Reed: 268.
Simon E. Sobeloff: Now, Your Honor, you're looking at -- now at the --
Stanley Reed: That's right.
Simon E. Sobeloff: -- 1954 Act.
Stanley Reed: Yes.
Simon E. Sobeloff: That is not the Act that is before you. The only thing that's really pertinent here is at the end of the second paragraph on page 268, there is the proviso that nothing in this Section shall be construed as amending the Internal Security Act of -- of 1950 as amended. And as Mr. Abt frankly stated that statute is not before the Court now and it has nothing to do with this proceeding. Now, so far as -- is there something you wanted to point out to me, Mr. Justice Reed, as to 269?
Stanley Reed: Oh, well, I'm -- I wanted to -- you to point out to me as to whether or not this Section here, the 1954 Act --
Stanley Reed: Yes.
Stanley Reed: -- I think its 1954, yes, 1954 Act was a definition of the Communist Party or find -- the Senate's view of what -- or Congress' view what Communist Party was.
Simon E. Sobeloff: The Communist Party of the United States was there referred to in that Section 3. But you see it's not applicable to this proceeding so as to this case, the nature of the Communist Party was not precluded by any congressional finding. It was the issue, the principal issue before the Board of -- Subversive Activities Board and before this --
Felix Frankfurter: (Voice Overlap) --
Simon E. Sobeloff: -- Court of Appeals.
Felix Frankfurter: -- talking about Section 3 -- 3 (a) beginning at the bottom of page 229 of the petitioner's brief in top of (Voice Overlap) --
Simon E. Sobeloff: 229?
Felix Frankfurter: 229 and going over to 230, that's right.
Simon E. Sobeloff: Yes, sir, the definition.
Felix Frankfurter: Yes and the Roman II.
Simon E. Sobeloff: That's right.
Felix Frankfurter: All right.
Simon E. Sobeloff: That's right. Now, what -- what did you ask about that, Your Honor?
Felix Frankfurter: Oh, I just wanted to make clear what we were talking about here --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- the 1954 Act has nothing to do with this.
Simon E. Sobeloff: The 1954 Act was nothing to do with this, it's important to know that and -- and the definition of what is a Communist-action organization under the Act that is before you which appears on page 229, Mr. Justice Reed. It's an organization in the United States, any organization in the United States other than the diplomatic representative or mission of a foreign government which is substantially directed, dominated or controlled by the foreign government or foreign organization controlling the world Communist movement referred to in the other section, Section 2 and which operates primarily to advance the objectives of such world Communist movement as referred to in Section 2 of this title and the finding of the Board affirmed by the Court of Appeals is that this petitioner answers to that description. That was not assumed. That was the thing principally to -- to be proved. Now, what is the sanction against this petitioner? That it register. I say it's a very mild requirement if any faith is to be given to these findings. Nothing could be more reasonable that an organization that has been duly in -- in an orderly way shown to be the handmaiden of a foreign power and whose objective it has been to destroy this Government. Nothing could be more mild or reasonable than to say that such an organization shall at least register and make disclosure of its members and of its funds and that -- though it isn't silenced even now, it shall at least tell the public who's speaking. The whole idea of free speech is that it ought to remain free, it shouldn't be suppressed because we believe that through speech the truth will finally prevail and that the nation ought not to suppress it because we have faith that when people are properly informed they will come to the right conclusion. But in this welter of discussion, when you have someone speaking as the secret agent of a foreign government, whose purpose it is to subvert this Government, Congress has a right to say that one who has been proven such shall at least label its contribution to the public discussions so that people could know how to evaluate it and there have been other instances of registration. It's not a new or unusual thing. There's the Lobbying Act that this Court has upheld. There's the Corrupt Practices Act that this Court has upheld. The New York anti-KKK law has been upheld by this Court. Second class mailing privileges can be enjoyed only after there is a full registration as to the ownership of the newspaper and yet nobody thinks that that violates the First Amendment. The rationale is that by registration people will be informed and be able to know what the speech really means. Their -- if they know the motivations, if they know the source, they know how to appraise it. And in the light of our knowledge of the Communist movement and of the proven objectives of this organization, Congress has been very moderate, so far as the organization is concerned, in requiring only this registration. Now, there's been talk about the self-incrimination provisions.
Hugo L. Black: What kind of organizations will this apply to?
Simon E. Sobeloff: This --
Hugo L. Black: This Act.
Simon E. Sobeloff: -- so far -- this Act?
Hugo L. Black: Yes.
Simon E. Sobeloff: In the future? I don't know --
Hugo L. Black: I'm not talking about the future. What does its definition include? What kind of organization?
Simon E. Sobeloff: Two types of organizations.
Hugo L. Black: What are the names of it?
Simon E. Sobeloff: Communist-action organizations and Communist-front organizations. Now, these gentlemen have argued here that Communist-action organization can only apply to them. Well, the legislation doesn't become unconstitutional because it can apply to only one person if the classification is a small one. That doesn't make it irrational and it doesn't make it unfair and it doesn't make it unconstitutional. They can't say, "There's nobody else that's engaged in this conspiracy on the same scale as we, therefore, you can't let legislate against us."
Hugo L. Black: I didn't make my position -- my question clear. Does it apply to business organizations?
Simon E. Sobeloff: No, it doesn't apply to business organizations because business organizations are not engaged in this conspiracy.
Hugo L. Black: Well, it -- suppose it could be established than an insurance company was for the satisfaction of the Board, would -- could the insurance company be required to register?
Simon E. Sobeloff: It will satisfy the Board --
Hugo L. Black: As to the Board.
Simon E. Sobeloff: -- as to what? That there were -- that the --
Hugo L. Black: That -- that it was in someway associated, as it says here, with these ideas and beliefs.
Simon E. Sobeloff: No, no, no. Not -- not ideas and beliefs and not in some vague way associated.
Hugo L. Black: Well, what -- what I'm asking is, is there any limitation to the type of organization which can be found to be -- subject to this Act?
Simon E. Sobeloff: It is the limitation of the statute. I'll read it on the statute's words.
Hugo L. Black: Would you mind reading at page 229?
Simon E. Sobeloff: 229, sir?
Hugo L. Black: Yes.
Simon E. Sobeloff: Yes, sir. The term Communist-action organization means any organization in the United States other than a diplomatic representative or mission, I'll -- I'll omit the -- the exception, which is one --
Hugo L. Black: I want you to read --
Simon E. Sobeloff: -- substantially directed --
Hugo L. Black: I want you to read Section 3, paragraph 2.
Simon E. Sobeloff: Section 3, paragraph 2.
Hugo L. Black: At the bottom of page --
Simon E. Sobeloff: Right. I'll read -- I'll read the whole -- the whole --
Hugo L. Black: Yes.
Simon E. Sobeloff: -- section.
Hugo L. Black: The term organization.
Simon E. Sobeloff: The term organization means an organization, corporation, company, partnership, association, trust foundation or fund and includes a group of persons whether or not incorporated -- whether or not incorporated permanently or temporarily associated together for joint action on any subject or subjects.
Hugo L. Black: Is that broad enough to include labor unions?
Simon E. Sobeloff: Any association, there weren't associations being defined there, not -- not --
Hugo L. Black: Is it broad enough to include labor unions?
Simon E. Sobeloff: It's broad enough to include any association --
Hugo L. Black: Is it broad enough to include an insurance company?
Simon E. Sobeloff: Included in the term organization, not organization subject to the law, you must read the rest.
Hugo L. Black: Well, is -- is this definition broad enough to include an insurance company?
Simon E. Sobeloff: Included in the definition of organization --
Hugo L. Black: Is it -- is it broad enough --
Simon E. Sobeloff: -- not in subjecting into the law.
Hugo L. Black: Is it broad enough to include a church?
Simon E. Sobeloff: I repeat, Mr. Justice Black, it is broad enough to be included in the definition of an organization but not every organization --
Hugo L. Black: Yes.
Simon E. Sobeloff: -- is under the terms of that subjected --
Hugo L. Black: Only those --
Simon E. Sobeloff: -- to its provisions.
Hugo L. Black: -- are under the Act if this Board, after hearing of evidence, --
Simon E. Sobeloff: Yes, sir.
Hugo L. Black: -- conclude that they should be under the Act, under the standards prescribed, that's right.
Simon E. Sobeloff: And the standards prescribed are those in the -- in next paragraph, in 3, in the -- right below that. You see 2, Your Honor, speaks of the definition of organization, 3 speaks of Communist-action organization. When it comes to Communist-action organization, it's narrowed to -- and limited to any organization in the United States which is substantially directed and dominated by a foreign power and which operates primarily to advance the objectives of that world power.
Hugo L. Black: Well, the Attorney General found sometime ago that an insurance company was so dominated, engaged in the business of insurance. If this Board should find out about this insurance company, would it be included under this Act?
Simon E. Sobeloff: I don't know anything about any insurance company, and I -- I -- with great respect, I don't want to speculate about what -- what happens to an insurance company. What's the evidence about --
Hugo L. Black: We are passing --
Simon E. Sobeloff: -- the insurance company?
Hugo L. Black: -- on this Act and its language.
Simon E. Sobeloff: If the Communist Party, the world Communist Party should organize an insurance company in this country and under the guise of a lawful insurance company it engages in sabotage, in subversion, in efforts to infiltrate other organizations and to damage this country at the behest of a foreign country, that insurance company would be liable.
Hugo L. Black: Now, if -- if someone failed to register, did not register -- you say this is a registration act. If someone failed to register under the ordinary Registration Act and that was made a crime and they were tried by a jury, what would be the issues?
Simon E. Sobeloff: If someone is indicted for not registering?
Hugo L. Black: Yes. There's a -- they're indicted for not registering.
Simon E. Sobeloff: Yes.
Hugo L. Black: And the question is, suppose the Act provides that any organization which is engaged in propaganda for subversion must register.
Simon E. Sobeloff: There's just more than propaganda here.
Hugo L. Black: Well, I -- I understand that, include it all --
Simon E. Sobeloff: Yes.
Hugo L. Black: -- all you've been talking about.
Simon E. Sobeloff: All right. If you make it broad enough --
Hugo L. Black: Include -- including all that --
Simon E. Sobeloff: Yes, sir.
Hugo L. Black: -- if it charged, if the Act provides that any organization engaged in those activities, all you can think of, would have to register, committed a crime not to register and they charge that organization with not having registered and try them before a jury, what would be the issues?
Simon E. Sobeloff: The organization?
Hugo L. Black: Yes.
Simon E. Sobeloff: The issue would be whether it was in fact such an organization and should have registered.
Hugo L. Black: Whether it was engaged in those activities.
Simon E. Sobeloff: They'd have to prove that.
Hugo L. Black: What would be -- what would be the issue here?
Simon E. Sobeloff: No organization is required to register until the Board has so determined.
Hugo L. Black: That's right. Here, --
Simon E. Sobeloff: And -- and --
Hugo L. Black: -- the Board --
Simon E. Sobeloff: -- the Court.
Hugo L. Black: -- determines in the other instance of the Registration Act you -- you talked about --
Simon E. Sobeloff: Yes.
Hugo L. Black: -- the jury would have to determine subject to control by the judge.
Simon E. Sobeloff: But the courts here have a power of review, too.
Hugo L. Black: Yes, but the juries do not, do they?
Simon E. Sobeloff: Well, does that make it unconstitutional?
Hugo L. Black: Well, I'm asking you the question of whether you can short circuit the violation of a criminal act where you require somebody to register or -- or a person and this would, I suppose include a person or association of a person or a corporation or a partnership to require them to register if they are engaged in certain activities, you have likened this to a simple Registration Act and I'm with you on the idea that you can require registration. If that were the case, they would be tried for failing to register but the Government would have the burden of proving that they were engaged in the kind of activities which were define there.
Simon E. Sobeloff: Now --
Hugo L. Black: Here, it's done by a board.
Simon E. Sobeloff: It is done by a board and reviewed by the Circuit Court of Appeals.
Hugo L. Black: Yes, I understand that that there (Voice Overlap) --
Simon E. Sobeloff: Now, an individual --
Hugo L. Black: -- but it -- but does that or does it not, is that or is it not the same thing as a regular act which would prescribe for instance that -- or campaign contributions must be reported and if they had not reported, the man can be tried.
Simon E. Sobeloff: Yes.
Hugo L. Black: They try and they must prove the campaign contributions brought to before the jury.
Simon E. Sobeloff: An individual here would be entitled to a jury trial is not to be indicted.
Hugo L. Black: That he be entitled to have a jury trial of the issues which the Board had decided.
Simon E. Sobeloff: He would be entitled to jury trial on his own affiliation with that condemned organization.
Hugo L. Black: That's right. Would he be entitled to jury trial on the --
Simon E. Sobeloff: Nature of the organization?
Hugo L. Black: That's right.
Simon E. Sobeloff: No, sir. And, Your Honor, I want to face that frankly. I don't think it's practical or necessary under the Constitution to do that. It's simply impossible to have a 15-month trial on this side issue in the case of everybody that's going to be proceeded against. You don't go into the nature of the Communist movement all over again. You don't have to prove all over again each time that the sun rises in the east. You do have to prove in each case fully, beyond a reasonable doubt, the connection of the particular defendant with the movement and that he knew what he was doing and even if he's been connected with it, if he wants to absolve himself of these burdens, all he has to do is disaffiliate. Of course if he insists that he still wants to belong to it then he has to suffer the sanctions. But he has an opportunity to get out and if he's going to be prosecuted, he is entitled to have it proved beyond a reasonable doubt before a jury that he had knowing affiliation with this condemned organization. But it is not necessary in each case, of each individual to go again afresh into a proof of the nature of the world Communist movement or the particular organization of which he is a member. That's already been done by the Board.
Hugo L. Black: Suppose an insurance company is found to be covered by -- by the Board and its defense of criminal prosecution on the ground that it's not, could it depend on the ground that it has not engaged in any (Voice Overlap) --
Simon E. Sobeloff: I don't think there's any provision here about the criminal -- yes, there is for not registering in the Board. Yes, but they're within -- where there would be no obligation on the insurance company to register until the Board had acted and the Court have reviewed it and found that by preponderance of evidence it had been proven that they were of a character in the case.
Hugo L. Black: So that even if it destroyed every dollar of insurance front company's property, it would not be entitled to a jury trial on the facts which were basically the subject of its conviction?
Simon E. Sobeloff: I don't think that these cases are parallel at all. This is not an insurance company.
Hugo L. Black: This one is not but one (Voice Overlap) --
Simon E. Sobeloff: This is not an insurance company.
Hugo L. Black: -- the Attorney General's belief was that we had before us.
Simon E. Sobeloff: Well, I don't know. I -- I can't answer for every case in the past nor do I think we have to anticipate cases in the future. This Court --
Hugo L. Black: But if you have -- if you have an act that is subject to the broadest interpretation which undermines the basic principles of the Bill of Right, if it does with reference to accusing and it's capable of being extended to others, how can anyone know to whom it will be extended tomorrow?
Simon E. Sobeloff: Is -- is it Your Honor's position that adjudicating an organization, as Communist control -- Communist-action organization, can only be done through a jury? I don't know of anything --
Hugo L. Black: I don't --
Simon E. Sobeloff: -- in the Constitution that says that.
Hugo L. Black: I don't care to state my view except to this extent, my idea that in this nation no person shall be deprived of his life, liberty or property without due process of law which includes a trial by court and jury.
Simon E. Sobeloff: That's my idea too. I assent to that fully. No person can be deprived of his property.
Felix Frankfurter: (Inaudible)
Simon E. Sobeloff: No person is being deprived of his liberty except by a jury trial. He'd have to be indicted that he could pray a jury trial.
Felix Frankfurter: This Court has decided case after case of certain practices determined by the administrative agencies and the violation of the order of that administrative agency deprives the criminal prosecution in which the issue determined by the administrative issue is not over.
Simon E. Sobeloff: I am saying, Mr. Justice Frankfurter, that the --
Felix Frankfurter: Doesn't help you.
Simon E. Sobeloff: I know but -- but the -- I -- the hell passage is dangerous too. I want -- I want to steer -- I want to steer between Scylla and Charybdis.
Felix Frankfurter: So did we.
Simon E. Sobeloff: My position is that you don't have a constitutional requirement nor would it be practical or necessary to prove all over again the nature of the party in each case. But the individual, who's being accused of having committed a crime in not registering because he's a member, would have the right to submit to a jury.
Felix Frankfurter: If you have --
Simon E. Sobeloff: His membership and his knowledge.
Felix Frankfurter: You have to face it up, if I may say so, this -- my Brother Black says. He isn't taking your case of a (Inaudible) of an organization condemned or found to be within the statute by the Board and then an individual indicted for being a member and the issue could arose again. He isn't taking this case where there isn't -- it isn't a question of an organization of expenditure that organization itself is put out of business, it may be operated under a -- behind the far side that even an organization normally engaging in business and the question that I think you have to meet in what is put to you is that that organization have been found by the Board to come within the statute, it is then possibly for failing to file on these preferences of information and if they try to raise all over again the question whether it is one of these outlawed and proscribed organization. As I get your answer it is but he -- it wouldn't be allowed to raise that issue de novo.
Simon E. Sobeloff: Well --
Felix Frankfurter: Is that right? (Inaudible)
Simon E. Sobeloff: I -- I think that -- that's correct --
Felix Frankfurter: And as I (Voice Overlap) --
Simon E. Sobeloff: -- but it isn't this case. This isn't case.
Felix Frankfurter: Well, that may be but as I understand the question is if we are entitled, who isn't the person who's entitled, but the constant question is the finding of guilt all separates that issue as part of the thing which -- for which the serious document is followed.
Simon E. Sobeloff: I'll say to you that under the OPA --
Felix Frankfurter: Suppose you just (Inaudible) to lead my interpretation of the question --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- that's what I thought (Voice Overlap) --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- and I also looking forward.
Simon E. Sobeloff: Yes. All right, sir. I understand Your Honor to say that our instances where findings of boards can be made conclusive and not be re-litigated in the criminal prosecution that follows.
Felix Frankfurter: And you thought that that was a trojan horse that I was (Inaudible)
Simon E. Sobeloff: No, no, though I understand the OPA is an illustration, maximum prices are fixed by the Board. A man who violates those maximum prices doesn't have the opportunity to re-litigate the correctness of the Board's findings. But anything that pertains to his guilty knowledge, anything that pertains to his own offense, that can be litigated.
Hugo L. Black: Do you think that's analogous to this?
Simon E. Sobeloff: I think it's in the same legal position. I think it is. I think it's precisely their the same thing.
Felix Frankfurter: I feel I have held their view in Justice Black's (Inaudible)
Simon E. Sobeloff: Well, I -- I'm almost glad to get help when I need it.
Simon E. Sobeloff: Now, may it please the Court, on this question of self-incrimination. There are several answers to the arguments that have been made here this morning. In the first place, the issue was premature. If there's anything that's been settled conclusively with regard to the claim of immunity under the Fifth Amendment, it is that it does not apply to an organization. It only can apply to an individual. There's no individual before the Court asserting any such right and it applies only to natural individuals who explicitly claim that right, that immunity. This Court can't assume it will be claimed. Now, if Mr. Dennis were to claim that he's entitled to immunity from answering that he is a member of the Party and that's what they say is really required of him when he is asked to register for the Party. Here is a man who has testified again and again or was said in public again and again that he is a member of the Party. It's never been denied. This Court or no court would automatically grant him his immunity because as this Court recently pointed out with the (Inaudible) case, the judge before whom that claim is made has to appraise the genuineness of the claim. If it is really asserted in order to prevent the incrimination if there's real danger, he is entitled to that immunity. If he's asserting it merely to -- as a cover-up for others, he's not entitled to it. If a man has really admitted it again and again and he's in no jeopardy by reason of this question, he would be denied that. It would depend on all the circumstances which would have to be developed in a record. That record is not here. You're not dealing with an individual. You're dealing with an organization. An organization cannot make that -- assert that claim against self-incrimination and even as an individual it depends on who the individual is and what he is asserting. If you asked Patricia Blau about her membership in an organization, she is entitled to stand mute and say, "No, I won't -- I won't incriminate myself,” or Joe Blow but when you ask Eugene Dennis or William Z. Foster to register and he says, "That will incriminate me," a judge would have to examine and pass on whether or not that really would incriminate him. We don't have to determine that today. That's not the issue. You have -- don't have that defense -- that party here. You only have the Communist Party here and it is not in a position as an organization to raise that personal immunity. Now, they say --
Earl Warren: General, by that -- by that same argument, what would happen to an officer of -- of this Party who did register for the Party --
Simon E. Sobeloff: Yes, Sir.
Earl Warren: -- and then was charged under the Smith Act and he raised the issue of self-incrimination on his trial, if there was any way for him to --
Simon E. Sobeloff: Raise it.
Earl Warren: -- to raise it, would you then say that because he had admitted it frankly and freely and openly in this legislation that he could not raise it?
Simon E. Sobeloff: It might or it might not be so, it depends on the circumstances. Now, let me illustrate right here. Suppose Mr. Dennis who has been convicted of that offense were to raise it, the person has already been convicted and punished for that offense, may be in no position to raise a claim of immunity because he's not in jeopardy. He might be. I don't know. It would have to be inquired into. The judge would have to pass on it after inquiry. This Court can't -- can't foresee just how it will arrive.
Earl Warren: Well, just take the -- just take those bare facts that -- that I mentioned. Supposed it wasn't generally known to the -- to the public but under this Registration Act, he registered and then he was prosecuted under the Smith Act. Would that registration come under the -- the principle you just established --
Simon E. Sobeloff: He'd be --
Earl Warren: -- that if -- if it was known generally and publicly that he was -- he was a member of the Party that he could no longer claim his privilege?
Simon E. Sobeloff: You -- you're assuming that it is not known that he's a member of the Party or that he is? I didn't quite understand.
Earl Warren: Oh, let's assume that it wasn't known until --
Simon E. Sobeloff: It wasn't known.
Earl Warren: -- until he -- until he made his affidavit and made it a public record to (Voice Overlap) --
Simon E. Sobeloff: I would -- I would concede that the immunity granted in this statute is not as broad as the danger might be in some cases. But I don't think this Court can assume that the danger to these officers is greater than the immunity that the statute grants. You'll have to wait to see until the question was properly before the Court. Normally, a person who is not known as a Communist and who's asked to register could claim the immunity. And even these men if they really want to claim the immunity someone could say, "I'm an officer of an organization. I'm an officer of an organization that's been required to register, but I -- that would involve disclosing my identity as a member of the organization. I claim my immunity. Mr. Attorney General, I will not file it for that reason. I claim my immunity."
Sherman Minton: If he file --
Simon E. Sobeloff: It was the basis for it that you -- he would have asserted it properly.
Sherman Minton: If he filed under compulsion, that certainly wouldn't waive his right to claim the immunity if later on he requested it.
Simon E. Sobeloff: He would not have to file it. He would say to the Attorney General, "I am entitled to an immunity. I -- I raise that claim now and therefore I return to blank or I will not -- I will not file it.” Then the question would arise if they tried to compel him as to whether he was really compellable or was entitled to the immunity. But that would depend on a variety of conditions that might pertain to his particular situation. Some people would certainly be entitled to it, others might not be. I think it's much more dubious in the case of these people who have been publicly appearing in Madison Square Garden making speeches as officers of the Communist Party. I don't think you can off hand and before the record is here say that such a person will be really jeopardized than incriminated by a disclosure. I think that this Court would rather have that question arise on a record.
Earl Warren: I -- I suppose all of these -- this Act was designed to have register those people who were not known publicly, isn't that right?
Sherman Minton: Well, of course the registration is not so much to disclose the identity of the individual who will act for the company -- for the organization. They're, I think, pretty well-known. Certainly in the case of the Communist Party of the United States, the -- the officers are well-known -- known to this Court. But other people whose names -- a list of members would be disclosed, information about their propaganda would be disclosed and of course the labeling and the other sanctions would follow. But you don't have an individual claiming his -- his immunity. It's doubtful whether in the case of these officers the immunity can validly be claimed. I don't want to have argue that they're not entitled to it because I don't know what circumstances may exist and this Court can't know. All I'm saying is that now you don't have any individual. There's been no assertion. You can't assume there will be an assertion. You can't assume that it's asserted that it ought to be allowed. All you know is that the organization is here claiming that on its face it's invalid. But now, they can comply without violating -- it's conceivable that they can apply -- comply without violating any individual's rights or that individual's rights will not even be asserted or if asserted that they will not be correctly asserted. And the assumption of their argument is that nobody -- nobody under any circumstances can be -- have to file. I think it's an assumption that the Court ought not to be -- to be making in the absence of -- of a record of facts.
Stanley Reed: What -- what sanctions are there for refusal to register after being directed to register by the Board?
Simon E. Sobeloff: The -- the sanctions really apply to the Board -- I mean to the organization as soon as the organization is finally ordered that is after a court approval or when they do register.
Stanley Reed: And what are those sanctions? What (Inaudible)
Simon E. Sobeloff: They have to -- what -- what page is that? They are immediately required after -- 235? Wait a moment that isn't the section. Oh -- where's that? Yes, here is the list. The --
Stanley Reed: What section?
Simon E. Sobeloff: That first of all -- where -- what section is the labeling provision?
Stanley Reed: Well, are they -- are they fined if they don't?
Simon E. Sobeloff: Yes, they're subject to a fine.
Stanley Reed: What -- is that -- is that the Section 4?
Simon E. Sobeloff: I think it is Section 15 has the -- has the penalty. Page 2 -- 262, the penalties. If there's in effect with respective to any organization or individual a final order of the Board requiring registration under Section 7 or Section 8. Such registration shall -- such organization shall upon conviction of failing to register to file any registration statement or annual report or to keep records as required by Section 7 or required to keep records be punished for each such offense by a fine of not more than $10,000.
Stanley Reed: But that's by a separate proceeding?
Simon E. Sobeloff: Separate proceeding, criminal proceeding, I suppose. I guess that's -- I'm sure that's the only way that could be done.
Stanley Reed: Entitled to a jury trial?
Simon E. Sobeloff: Yes, Sir. They'd be entitled to a jury trial.
Stanley Reed: As to whether they failed to register?
Simon E. Sobeloff: As to whether they had failed to register or had any excuse. I don't know what defense they might make but at any rate there would have to be this proceeding. Nobody comes in levy as the $10,000 without due process. And then of course there are provisions here about the individuals. Page 262.
Speaker: Suppose (Inaudible)
Simon E. Sobeloff: And of course on to question as to whether -- on the question as to whether the individual himself would have the right to claim --
Speaker: Are you going to deal with Mr. Abt's argument that this is all one progressive outlaw -- outlawry statute?
Simon E. Sobeloff: It's -- the name outlawry of course it's sort of an epitaph. I -- I don't know what they mean by that.
Speaker: Well, what I mean is -- what I understand it to mean is could -- do you think that Congress could pass a statute outlawing the Communist Party of United States as such without more.
Simon E. Sobeloff: I don't think they could.
Speaker: Well, that's what --
Simon E. Sobeloff: They didn't.
Speaker: -- I understand it to mean was the effect --
Simon E. Sobeloff: They didn't.
Speaker: -- of the statute.
Simon E. Sobeloff: They didn't because they require it to be established by the Board subject to judicial review which has been had, showing that they have violated this law. Now, this is not the 1945 -- 1954 Act thus named the Communist Party and say what it is and it practically -- it does outlaw it in every practical sense. But this proceeding, it was not under that Act. This proceeding is under the 1950 statute which puts in issue and requires proof as to the nature of the Communist Party.
Speaker: Yes, but that isn't quite his whole argument, is it? His argument is that based with the sanctions that are visited upon somebody who is a member of this Party which is required to register, the Party is going to disintegrate.
Simon E. Sobeloff: And the Party well may disintegrate and if it is of the character that Congress has -- it is of the character that Congress has prescribed as a definition and if it is what the Board and the Court on review and after affirmance by this Court, if it is of that character that it is engaged in a conspiracy to subvert this nation that may well happen and should. And yet the statute doesn't absolutely compel its disintegration.
Speaker: You say that is not the result of the statute (Voice Overlap) at least.
Simon E. Sobeloff: Not necessarily. But if it should -- if it should happen, I don't know that any constitutional violation has taken place. What is there that gives anybody a constitutional right to engage in a conspiracy against the Government? This is not a pre-speech case. It's true you know that they have some of the characteristics of a political party but you're not dealing here with a political party. They say that -- that because we have slogans and we -- we talk politics that we're therefore immune. You're not immune from -- from laws against -- against subversion.
Felix Frankfurter: The suggestion is not that you renew but -- but that's the fair construction of some of the constitutional provisions require the conclusion to be drawn by one method to which the jury and the Court rather than another method with the Board.
Simon E. Sobeloff: Well --
Felix Frankfurter: It goes to the --
Simon E. Sobeloff: One --
Felix Frankfurter: -- power of Congress to provide this Congress machinery not to outlaw this kind of conduct.
Simon E. Sobeloff: This -- this organization, the Communist Party of the United States is permitted by this law to change its character to truly and sincerely, genuinely disaffiliate and the sanctions would have to be lifted. There's provision for them annually if they wish it to seek a review. Now, if they're going to be disintegrated because they persist in this conspiracy, I don't know that any constitutional right has been violated. If they want to affect their real and not a spurious disaffiliation, the statute makes provision for them to do it. Now, all that is happening in the meantime is that this Party has to label its propaganda so that people can determine what it is. Now, you're not dealing -- if they're going to be a political party and nothing more, they can change their character. The law doesn't condemn them beaten forever. But as long as it is a conspiracy, as long as that has been in an orderly and -- and proper manner to determine, they have to wear a label under the disability that the law imposes.
Earl Warren: If -- if they have both legal and illegal activities, they are deprived by this Act of their legal activities as well?
Simon E. Sobeloff: But the things are so interrelated that you can -- what legal activity can they have? The finding is that all of their activities are in meshed and that they are a cover-up for a criminal conspiracy, for a conspiracy for the -- the destruction of the Government. Now, after all, many criminal acts are in a nature of verbal acts. If several people get together to rob a jewelry store, some of them may do know more than talk. That's not free speech, that's not protected under the First Amendment. But if they really want to associate for a legitimate purpose and bring chess players to this country and change their character, they can do that at anytime under the -- under the provision of this law.
Earl Warren: Well, I suppose though if a group of cattlemen were -- were engaged in a conspiracy of cattle stealing, you couldn't require them to register in such a manner that they could not operate their cattle ranches lawfully, would you?
Simon E. Sobeloff: No, if -- but what lawful activity are they operating?
Earl Warren: Well, they're -- they're operating their cattle ranches (Voice Overlap) --
Simon E. Sobeloff: No, no, but --
Earl Warren: -- on this side --
Simon E. Sobeloff: -- but in this case.
Earl Warren: -- maybe they're --
Simon E. Sobeloff: In this case.
Earl Warren: -- engaged in a conspiracy to --
Simon E. Sobeloff: In this case --
Earl Warren: -- steal cattle.
Simon E. Sobeloff: -- what lawful activity are they engaged in? The very thing that they say is protected. Their speeches are at part of the very conspiracy that is the object of their existence and it is a part of a worldwide conspiracy directed by a foreign government such as the finding.
Earl Warren: Well --
Simon E. Sobeloff: Now, if you assume that, what is left for them to protect?
Earl Warren: Owning a cattle ranch in the neighborhood where they might steal the cattle, who might also be an assistance to them in their conspiracy but you wouldn't --
Simon E. Sobeloff: No, I --
Earl Warren: -- it wouldn't prohibit them from (Voice Overlap) --
Simon E. Sobeloff: No, I wouldn't if there was -- if there was a possibility that they're operating a cattle ranch legitimately, they'd be entitled to do that. But suppose -- what's the name of this -- of this man who was quite notorious a few years ago? A -- a holdup man, a gangster and he was convicted of many crimes, suppose he were to get up and say, "I am -- I'm the president of an organization of -- of Highway Money and I don't want to register in the organization because to do so would break up the organization."
Stanley Reed: Gamblers might not want to register.
Simon E. Sobeloff: They don't want to register. They don't want to register but they -- but the law has been upheld.
Earl Warren: But General, the only thing that bothers me about that is of course I think you can make a gambler register and I think you might make other people register too but -- but can you proscribe the innocent and legal activities as well as the illegal one, (Voice Overlap) --
Simon E. Sobeloff: This statute, Your Honor --
Earl Warren: -- the thing that bothers me.
Simon E. Sobeloff: This statute does not proscribe innocent activities and if they want to engage in any innocent activity unrelated to the conspiracy, they can genuinely disavow the conspiracy. They have -- they have said in this testimony that they have not changed their practices, but they can change those practices and say we want from now on having cut loose from this conspiracy, we want to engage in political propaganda. We want to talk for unemployment insurance and for -- and against racial discrimination and for other things that they sometimes favor along with good people, they -- they could get themselves out from under this law. There is provision in the law for that.
Felix Frankfurter: The various -- may I suggest that the various questions as I understand it and has been put to you clearly all converge to a comprehensive problem in this case as argued here and I say that because I assume it helps counsel to know (Inaudible) the court has, at least one has. It all converges to this central problem mainly, what procedure may Congress have done it being conceded what I suppose that being certainly much fairer. But if it left all these that could define the offenses, left their determination to the conventional fee of a judge -- of a jury presided over by a judge, there won't be any doubt that that would be all right to illustrate what seems to me to be to be the -- the essential difficulty in which suppose there is one, whether it's the problem raised by this case, what I mean by difficulty (Inaudible) This Court has held that -- that if someone comes in, in this country, a board may decide that he is not attributing and finds that he's an alien and he's not entitled through a judicial determination of that power. This Court -- there's no -- you need to apply that in a later case through a deportation proceeding which citizenship is so important, we wanted to have a safeguard of a judicial determination because on the whole experience shows judicial determination of plaintiff security best likelihood that's going along with the administrative. Now, the suggestion that -- that emerges from these questions and your answer is precisely I think of that order of problems, namely, determination would be made for all practical purposes by a board because judicial review is a very limited problem.
Simon E. Sobeloff: Not in this Act.
Felix Frankfurter: Well, if --
Simon E. Sobeloff: In this Act, they require to find preponderance of evidence --
Felix Frankfurter: Yes.
Simon E. Sobeloff: -- not merely the --
Felix Frankfurter: But can't make a de novo determination.
Simon E. Sobeloff: Well, if you read the Judge Prettyman's opinion, you'll see that he goes pretty far.
Felix Frankfurter: I'm not -- I'm sure that he is very conscientious in going over the record (Inaudible) But the fact of the matter is that the momentum of determination, put it at it lowest, is what the Board has found and the question is whether the question is who should be left with that kind of administrative determination rather than be left to a jury and a judge, you think --
Simon E. Sobeloff: Well --
Felix Frankfurter: -- is not a fair -- broader way of putting what is (Voice Overlap) --
Simon E. Sobeloff: I think that's -- that's what you've got to balance and weigh here, but I want to point out too that one of the factors in -- in considering whether what is done here is fair, I mean whether that procedure is fair --
Felix Frankfurter: That's not (Voice Overlap) --
Simon E. Sobeloff: -- that the statute -- no -- no, I mean what Congress did here -- what Congress did here what --
Felix Frankfurter: What Congress has authorized.
Simon E. Sobeloff: That's right, what congress authorized is fair is this very case where the testimony took 15 months. Will it be practical, would it be more satisfactory, would it be more protective of the rights of those affected and have to attempt to present an issue as broad as that before a jury?
Felix Frankfurter: Well, they suggest that the 15 months was falderal because they're just concerned what Congress has determined.
Simon E. Sobeloff: If you will read that record and see what testimony they took and the -- the volume of it and I don't mean volume by weight but being the -- the range of it, you'll see it wasn't falderal. They weren't just going through a lot of gestures. I want to say in answer to the Chief Justice's question. The assumption in the question is that this law proscribes activities. It doesn't proscribe anything. It merely says that they must label, they must register. It doesn't undertake to prohibit anything. Now --
Earl Warren: Well, the only -- the only trouble with that, General, is that there are some sanctions --
Simon E. Sobeloff: That's true.
Earl Warren: -- involved if they register, they can't --
Simon E. Sobeloff: That's true.
Earl Warren: -- get a passport, they can't engage in -- in governmental work or defense work or --
Simon E. Sobeloff: Any man who wants a passport and he wants to engage in governmental work or be relieved of the personal sanctions can get out of the organization.
Earl Warren: Yes.
Simon E. Sobeloff: He can -- he can get out of the organization. Now, if you --
Earl Warren: (Voice Overlap) dealing with those people who were -- who were in and who were subject to the sanctions of the Act, I think when we -- when we determine what the legal effect to this Act is and we can't say, "Well, it's a very easy answer, just get out."
Simon E. Sobeloff: Well, if the organization is the character of organization that has been -- it has been found to be, what right have they to remain in?
Earl Warren: Well, that's a questions we'd determine whether -- whether they have the right --
Simon E. Sobeloff: What -- what --
Earl Warren: -- to do it in that way.
Simon E. Sobeloff: What right, what real right is being destroyed?
Felix Frankfurter: As a member of this organization that -- that this man as a member of this organization, can he be denied a passport here because the organization has been, I'll use the term, outlawed?
Simon E. Sobeloff: If the organization has been outlawed or found to answer this description and he persists in being a member --
Felix Frankfurter: But he says, "Oh, I'm one of these -- the world is full of very nice innocent people (Inaudible)
Simon E. Sobeloff: Yes.
Felix Frankfurter: They say I don't believe this. Can he test it and say, "You hold up denying me a passport until I can prove to you that it isn't so because I wasn't before the Board when this determination was made --
Simon E. Sobeloff: Well --
Felix Frankfurter: -- and you are now making -- you're now depriving me of the right to see my mother and Emilio in France and where not, although I contest the conclusion."
Simon E. Sobeloff: Would Your Honor think that it -- it's reasonable to require that in each application for a passport, if a man has shown to be a member of the Communist Party they've got to go all over again proving -- proving the nature of the Communist Party?
Felix Frankfurter: And then -- then I misunderstood you much earlier and a man who has been working in a defense plan, he can be tried without going to --
Simon E. Sobeloff: If he is listed as a member --
Felix Frankfurter: Yes.
Simon E. Sobeloff: -- and persistent in remaining in as a member, he's given time to get out. He's given a locus poenitentiae under the statute.
Felix Frankfurter: But he says I've got a very good lawyer perhaps as skilled as though through a defendant or I've got a lawyer who got a different strategy, a lawyer --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- bearing that strategy.
Simon E. Sobeloff: Yes.
Felix Frankfurter: And maybe they wanted to be outlawed, that suggestion has been made, they like to be modeled by the business, illegitimate rather than legitimate. I'm not --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- suggesting that, it's my belief, but I have heard talk like that.
Simon E. Sobeloff: Yes.
Felix Frankfurter: It is nice you reminded on (Inaudible) says I got a lawyer who can prove that it isn't so.
Simon E. Sobeloff: Well, men have often have been seriously damaged because they guessed wrong on their lawyers.
Felix Frankfurter: Yes.
Simon E. Sobeloff: That's up to him.
Earl Warren: Well, General, in this case, the passport is not only denied to such a person but it's made a criminal offense for him to apply for one, isn't it?
Simon E. Sobeloff: That's right -- that's right as long as he's a member of the organization. He can get out. The organization can purge itself then could change its character.
Felix Frankfurter: As much as -- making a decision in this case must have passed (Voice Overlap) --
Simon E. Sobeloff: You don't have to pass on any of these questions, all that this statute -- all that this case brings before you is the validity of the registration features. You're not required by this record to go into all the possible cases that may arise of individuals or front organizations. Many considerations that apply here may not apply to organizations of a different character. Well, the -- the relationship to this conspiracy is -- is tenuous where there's a possibility that people who belonged who didn't know the nature of the movement. You don't have that here, you have the Communist Party, this is it.
Felix Frankfurter: As with many questions (Voice Overlap) --
Simon E. Sobeloff: I don't know, they -- they say that they're the only ones, that they claim an exemption because they're preeminent in this -- in this movement.
Felix Frankfurter: No, but there are good many (Inaudible) who are hardly convinced about that and of pure of heart, aren't they?
Simon E. Sobeloff: All right. Well, if you have people that are pure of heart who are brought here and you feel that they are being violated, you'll protect them. But here's an organization, they're no individuals, the organization that is designed -- I forgot in which opinion I read this, one of the opinions of this Court, designed not as a political party but design as a part a conspiracy to further a foreign conspiracy. If you have that kind of an organization, pass on that case and don't -- let's try in this case, on this record to adjudicate cases that may arise in the future under an entirely different facts.
Speaker: Could Congress on the basis of this commission's -- of this Board's findings then pass a legislation abolishing the Communist Party?
Simon E. Sobeloff: Congress has tried to do that in the 1954 Act --
Speaker: (Voice Overlap) --
Simon E. Sobeloff: -- effectively to abolish them because they -- they outlaw them, they take away all their rights.
Speaker: That was without a determination by anybody except the congressional?
Simon E. Sobeloff: A congressional determination.
Speaker: What I am suggesting --
Simon E. Sobeloff: I'm not -- I'm not here defending that today. I mean --
Speaker: What I'm -- what I'm asking you is this, supposing the statute had provided that -- that the findings that have been made in the preambles here and then a board has been created to make a determination of fact unnoticed to the Communist Party and so forth. And then the Board had made the determination that it has on adequate evidence if you please but Congress then followed that up and say, "Now, we'll abolishing the -- the Communist Party."
Simon E. Sobeloff: That -- that particular part I don't know why not, they've had -- they've had full opportunity to be heard and it's determined that they are conspirators. I don't know what exemptions they are entitled to.
Speaker: Well, I'm -- I'm not --
Simon E. Sobeloff: I mean --
Speaker: -- suggesting they couldn't, I was asking should --
Simon E. Sobeloff: Yes, I say I don't know, I haven't thought of that, about that because that's not this case but that goes much further than -- than this statute goes.
Speaker: No, but that's the nub of what your opponent say as the result of this (Voice Overlap) --
Simon E. Sobeloff: Yes, but it -- it isn't -- it just isn't so. You're not -- I say with great respect, you're not to pass on questions that aren't before you, they haven't arisen. You may see to think an entirely different life if it's presented by (a) who is on a certain situation and from what you'd say if it's presented by (b) an entirely different situation. One may have knowledge. The other may not have knowledge. Here you're not -- you're not dealing with that kind of a situation. This is not some -- some person who is being condemned out of his hearing. This is not a case where like in -- in the Bailey case which is mentioned here this morning whether -- neither the organization nor the individual was given any hearing, any proper hearing and the opinion of -- of some people.
Speaker: But -- well, you -- you say really we've just got two questions before us. One is whether the act of registration, the act requiring registration is within congressional competence and number two whether the findings of the Board were adequate so if they should (Voice Overlap) --
Simon E. Sobeloff: Exactly.
Speaker: Just those two questions (Voice Overlap) --
Simon E. Sobeloff: That -- that's all -- that's all. I think if you look over the -- this criteria that they speak of, the inferences that were drawn, the definition is in this Section 3 that was right here. The 13 (e) are merely a list of things that Congress says the Board may consider. It doesn't substitute them for the definition. I think the evidence is -- is ample and if you harbor any doubts as to the validity of some parts of the statute or its possible application in cases in the future, that in determining the constitutionality of an Act of Congress is no reason for striking the Act down.
Stanley Reed: And you say you don't need a jury to determine whether or not they should raise it?
Simon E. Sobeloff: I don't think so, you don't -- there -- there are many, many things that may be determined without a jury.
Stanley Reed: And --
Simon E. Sobeloff: In a criminal case it would be a different thing.
Stanley Reed: A different thing and the punishments here are not criminal, I take it.
Simon E. Sobeloff: It's just this labeling --
Stanley Reed: So you (Voice Overlap) --
Simon E. Sobeloff: -- and registration.
Stanley Reed: -- you do have disadvantages to this organization by -- by registration?
Simon E. Sobeloff: Oh, yes, this wasn't done to make the Communist Party comfortable.
Stanley Reed: And this -- this question whether you can make the money profitable as you press it in this way or as a matter of due process.
Simon E. Sobeloff: They -- I think they have had ample due process. I think they have had a very careful and conscientious examination.
Stanley Reed: (Voice Overlap) due process but have --
Simon E. Sobeloff: Sir?
Stanley Reed: -- and they had (Inaudible)
Simon E. Sobeloff: I think they have had both. I think they have had both and they can always -- if they really want to change their character, the statute gives them an open door (Inaudible)
Felix Frankfurter: That isn't all that -- that isn't all that happened -- that isn't all that happened because the determination, the incomparable determination against them as a -- as a body or the collectivity --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- then operate in the case that the Chief Justice put to you.
Simon E. Sobeloff: Yes, but they have a perfect right -- they have a perfect right --
Felix Frankfurter: To get out --
Simon E. Sobeloff: -- to move very quickly. No, but the Party itself if it is an innocent Boy Scout movement, it can --
Felix Frankfurter: I'm not talking --
Simon E. Sobeloff: -- it can convert itself to that.
Felix Frankfurter: I'm not talking about the Party. I'm talking about a real innocent Boy Scout --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- who believes in the kingdom of heaven on earth --
Simon E. Sobeloff: Yes.
Felix Frankfurter: -- it's through that.
Simon E. Sobeloff: That --
Felix Frankfurter: There are such people.
Simon E. Sobeloff: If you have such a person -- if you have such a person, you will find him not guilty if -- if he's accused.
Felix Frankfurter: Well, it's substantially foreclosed by the fact that the Communist Party is what the Board has found and the Court has confirmed --
Simon E. Sobeloff: But --
Felix Frankfurter: -- and then he told, he's out of a plant job, he's out of employment, he can't go abroad and live his life elsewhere and all the other country.
Simon E. Sobeloff: Mr. Justice, if a man is working in the defense plant and he's told, "You're a member of the Communist Party, it has been adjudicated a conspiracy." And he says, "I insist however on belonging to it."
Stanley Reed: And those are consequences and not penalties, is that (Voice Overlap) --
Simon E. Sobeloff: They're consequences he -- he brings on himself, he insists on it.
Felix Frankfurter: That will give them much comfort if we call them consequences and not penalty.
Simon E. Sobeloff: Well --
Felix Frankfurter: Even though --
Simon E. Sobeloff: Even penalties, let's call them penalties. Let's even call them penalties --
Felix Frankfurter: But you (Voice Overlap) --
Simon E. Sobeloff: It's something that he doesn't have to suffer.
Felix Frankfurter: But you don't even let him get out of the country.
Simon E. Sobeloff: When he gets out of a party, he can get out of country and if -- if they -- if they still withhold the -- the passport from him, he can go to court and there have been --
Felix Frankfurter: (Voice Overlap) --
Simon E. Sobeloff: -- cases of that sort.
Felix Frankfurter: -- a party is -- there is what it's found to be, but you don't want to keep members of it here who want to leave the country, just to be a little --
Simon E. Sobeloff: Well --
Felix Frankfurter: That's the reason that I -- doesn't mean on all the (Voice Overlap) --
Simon E. Sobeloff: All right. I -- I'm not here to defend every Act of Congress as wise and I don't think I have to lecture that subject to this Court or -- or to the member who is addressing this question to me.
Felix Frankfurter: That wouldn't be a fair burden to put on to you?
Simon E. Sobeloff: No. [Laughter] I don't -- I don't think it's a necessary -- a necessary test. Now, the Douds case is authority for the proposition that Congress may say to a man, "If you want to be an officer of a union, you've got to resign from the Communist Party." The Douds case decided that. Now, if you can say to a man, "You can't be an officer of a union if you're a member of the Communist Party."
Felix Frankfurter: That isn't quite like the Douds case, certainly you can't be an officer of a union that wants to evade itself to the facility of the Labor Board.
Simon E. Sobeloff: That's right.
Felix Frankfurter: If they want to keep you as an officer of the Board, it's not a union's (Inaudible)
Simon E. Sobeloff: Then they are stripped of their -- of certain rights.
Felix Frankfurter: Yes.
Simon E. Sobeloff: Yes, they are stripped of certain rights just as this Party here in -- in this case. So after all, this is no child's play, the -- the Congress has a right to -- to put some teeth in this law but it isn't an irrational, it isn't a savage thing to do and if you give them a full opportunity to be heard and you determined the nature of the organization and you give them an opportunity periodically, if they really sincerely can show that they have changed, they can -- they can be relieved of the consequences. If on the other hand, they persist then they can't say were -- we're being denied rights.
Earl Warren: General, there's one other thing that -- that concerned me when -- when you cite the Lobbyist Act and --
Simon E. Sobeloff: Yes.
Earl Warren: -- and other Acts of that character as being analogous to -- to this one. In those Acts, as I remember, the -- they were really registration acts and if they complied with the law and registered, there were no sanctions.
Simon E. Sobeloff: That's right.
Earl Warren: But in this case, the mere registration imposes the sanctions.
Simon E. Sobeloff: That's true.
Earl Warren: And there -- that -- that makes the distinction now, what the --
Simon E. Sobeloff: But in -- in this --
Earl Warren: The fact is, I don't know --
Simon E. Sobeloff: Yes.
Earl Warren: -- but I'd like --
Simon E. Sobeloff: No, but it -- there's this difference. In the case of the lobbyist, all in -- he is doing is disclosing his activities, it's not inherently an unlawful activity. Here, these people have been shown to be engaged in unlawful activity and I think that -- that makes a big difference.
Earl Warren: Yes, but a question was raised as whether -- whether he has a right to show that on his trial or whether he has to rely on the finding of some -- some board --
Simon E. Sobeloff: Well, he can show --
Earl Warren: -- to that effect.
Simon E. Sobeloff: If -- if on his trial, he is one -- that he can show or convince the -- the Court, the jury that he's one of those innocents that Mr. Justice Frankfurter spoke of, I suppose there would be a verdict of not guilty.
Earl Warren: Well, would that be available to him? As I understood it -- I understood you a little awhile ago, you said if the Board had determined that the organization he belonged to was illegal --
Simon E. Sobeloff: Yes.
Earl Warren: -- that was conclusive upon him and that when he was prosecuted for -- for not registering, it wasn't opened to him just to say, "Well, this -- this wasn't a --
Simon E. Sobeloff: No.
Earl Warren: -- that kind of an organization, so consequently I am not guilty."
Simon E. Sobeloff: That he can't say. He can't say that the -- that I'm going to re-litigate the character of the organization. But if his lawyers can convince the jury that he is really an innocent, that he did not understand the character of the organization then he would be found not guilty. That much would be open to him, not the character of the organization but the character of his connection with the organization. I think --
Hugo L. Black: In connection with your lobbying example there --
Simon E. Sobeloff: Yes.
Hugo L. Black: -- suppose Congress says it's a crime not to register as a lobbyist and then it turned over to an agency such as this one, the power to determine first whether the man was actually engaged in lobbying and then you came up and said he -- he was tried. You submitted to the jury the question not whether he was engaged in lobbying because that could have been decided by the Board, but you submitted to the jury the question whether he had failed to register. Could you do that?
Simon E. Sobeloff: Whether he had failed to register.
Hugo L. Black: That's right. You make it a crime for a lobbyist to fail to register and then permit determination of the facts of whether he is a lobbyist to be decided by a board --
Simon E. Sobeloff: Well, now --
Hugo L. Black: -- and give them -- throw him before the jury with the sole defense of whether he failed to register.
Simon E. Sobeloff: No, but you've got -- you've got a double thing here. You've got not merely his failure, you've got the problem of the character of the organization.
Hugo L. Black: All right, take -- let's take for instance the -- the example the Chief gave you. I think mine is pretty close to lobbyist but let's take the other one, it's probably a little closer.
Simon E. Sobeloff: All right.
Hugo L. Black: An organization of people engaged in the cattle business in western Utah and you appoint a board and they find that while they're -- they're all engaged in the cattle business and they have an association. But the Board at the hearing determines that they are -- the organization has been engaged in stealing cattle and then you try a man for failing to -- you tried him for failing to register and you impose a sanction on everybody that belongs to it or belonging to it and say they can't get a passport. They can't get a job at certain places. You think Congress could do that?
Simon E. Sobeloff: Yes, but, Your Honor, the assumption here is that there is really a legitimate work that they are doing, cattle raising.
Hugo L. Black: Well, I would suppose --
Simon E. Sobeloff: Suppose it were -- may I --
Hugo L. Black: I -- I understand of course if you say that there's no possibility of this particular group doing anything illegal --
Simon E. Sobeloff: Well, I --
Hugo L. Black: -- or you did say that they might say that they were for unemployment insurance and things like that. But here, you have an organization that the Chief asked you, are you going to permit a board to determine whether a certain group, association or such nature that the mere fact that a man belongs to it without letting him -- letting them try those facts to the court jury, subject him to sanctions under the law imposed by the Federal Government all over the -- sanctions from everybody all over the United States.
Simon E. Sobeloff: It depends on the nature of the activity. This is not merely a business that can have --
Hugo L. Black: But it depends on who decides the nature of the activity if you are going to penalize them, by the Board, doesn't it?
Simon E. Sobeloff: Congress has prescribed what is the -- what is the -- one of the characteristics of the activity that it wants to forbid.
Hugo L. Black: Well, suppose Congress would just say, "You just (Voice Overlap) --
Simon E. Sobeloff: And it comes down --
Hugo L. Black: -- by a jury at all." Could they do that?
Simon E. Sobeloff: No, they couldn't do that. They couldn't do that, but I don't know of anything in the Constitution that says that a thing of this sort cannot be determined by a board. The OPA, example, is -- is one example and draft boards frequently determine --
Hugo L. Black: There --
Simon E. Sobeloff: -- whether --
Hugo L. Black: There Congress gave a board the right to -- in effect delegated the power to fix a general price applicable to everybody alike.
Simon E. Sobeloff: Well, everybody alike -- unfortunately, there aren't many Communist Parties.
Hugo L. Black: But -- well, the importance of today is the Communist Party. I understand that fully from what you've said and what I've read, but the -- the language does not limit thereby to them.
Simon E. Sobeloff: Yes, but it limits them to a foreign -- an organization dominated by a foreign power and owing allegiance to them and furthering their work.
Hugo L. Black: But suppose they do --
Simon E. Sobeloff: Well, they do --
Hugo L. Black: Let's -- let's take suppose they do --
Simon E. Sobeloff: Yes.
Hugo L. Black: Suppose that's right. Do you think by that, that that gives Congress any more right? You -- you bring that up each time. You think that gives them any more right if they have done it, to deprive them of a trial by jury than it would you?
Simon E. Sobeloff: Trial by a jury of any individual --
Hugo L. Black: Yes, yes --
Simon E. Sobeloff: -- is -- is still here.
Hugo L. Black: A trial by -- do you think that -- that gives Congress the mere fact that they are (Inaudible) and we don't -- we're not like and they are dangerous, the right to have them tried without the benefits of a trial by a jury where they tried to attack.
Simon E. Sobeloff: In -- in this -- in this law, all that is determined by the Board is the nature of the Communist Party. So far as individuals are concerned, they have the right of a trial by a jury on all other issues.
Hugo L. Black: That's right, but that is foreclosed when they get there because a board has passed on it.
Simon E. Sobeloff: That one issue is foreclosed. I --
Hugo L. Black: But then -- and you of course wouldn't say that that was justified because they're Communists rather than -- than --
Simon E. Sobeloff: Not because -- not because they are Communists but because they are conspirators against the Government.
Hugo L. Black: Well, would you say that -- would you say that if they are conspirators against the Government and you could prove it before a jury that you can assume that and therefore try them before a board?
Simon E. Sobeloff: I don't see how you could re-litigate this question as a practical matter in -- in the case of each individual. You've got to -- there -- there are many instances in the law where you have a representative action and the issue is litigated fully and other people are bound by what they -- what is there to determine as to that issue.
Joseph Forer: I think I have about two minutes, Chief.
Earl Warren: Very well.
Joseph Forer: As I understand the Solicitor General, he now in substance concedes that a registration order against an accused organization for all practical purposes will destroy it or cripple it, proscribe it, outlaw it, put it out of business, call it what you will. Nevertheless, he says this is not a First Amendment case. He says nobody has a constitutional right to engage in a conspiracy to overthrow the Government, of course that's true and I put aside for the moment the question that there was no proof of such a conspiracy in this case. Let's assume there was proof. Let's assume it was proved that the Communist Party is a conspiracy to overthrow the Government of the United States. You can punish that conspiracy, if the Court please, but you can't prohibit a conspirator and this is the Chief Justice's illustration if I understood it, you can't prohibit that conspirator from engaging in legitimate peaceful advocacy. Solicitor General says but none of their advocacy is legitimate or peaceful because it's all for a bad motive. When they say we're against race discrimination, when they say we're for higher wages, when they say we're for peace, they are really doing this as part of a conspiracy to overthrow the Government. I submit, if the Court please, that one of the oldest devices of intolerance was -- is to say, "Yes, you're doing a good thing but we're punishing you because they do it for a bad purpose." As soon as the Government has the power to punish a legitimate activity because it labels that activity as being done for a bad purpose, you've armed a government with the power to suppress all legitimate activity.